Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed April 19, 2021, with respect to claims 1 and 3-9 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-15 are allowed. Claims 1 and 3 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is ***, which was applied to the claims in the office action mailed January 28, 2021.  Suffice it to say, none of the cited prior art discloses a fastening tool configured to fasten a workpiece via a fastener, the fastener having a pin and a cylindrical part, the fastening tool comprising: a fastener-abutment part; a pin-gripping part disposed to be movable along a driving axis and configured to grip a portion of the pin, the driving axis extending in a front-rear direction of the fastening tool; a motor; a driving mechanism; an input-accepting part configured to accept setting information for a control condition of the motor; and a motor-control part, the fastening tool is configured to use, as the fastener, a shaft-retaining multi-piece swage type fastener, in which the pin and the cylindrical part are formed separately from each other, the pin includes a shaft part and a head, the shaft part having no small-diameter part for breakage, the head being formed on one end of the shaft part, the cylindrical part having a hollow cylindrical shape engageable with the shaft part; the input-accepting part is configured to accept, as the setting information, setting information for a threshold of a pulling force of the pin-gripping part pulling the shaft part, the motor-control part is configured to control operation of the driving mechanism to move the pin-gripping part gripping the shaft part rearward relative to the fastener-abutment part such that the fastener-abutment part presses the cylindrical part engaged with the shaft part in an axial direction and radially inward, thereby swaging the cylindrical part onto the shaft part and thus fastening the workpiece between the head and the cylindrical part; as claimed in independent claim 1; or a fastening tool configured to fasten a workpiece via a fastener, the fastener having a pin and a cylindrical part, the fastening tool comprising: a fastener-abutment part; a pin-gripping part disposed to be movable along a driving axis relative to the fastener-abutment part and configured to grip a portion of the pin, the driving axis extending in a front-rear direction of the fastening tool; a motor; a driving mechanism configured to move the pin gripping part rearward along the driving axis relative to the fastener-abutment part; an input-accepting part configured to accept setting information for a control condition of the motor; and a motor-control part configured to control operation of the driving mechanism; the fastening tool is configured to use, as the fastener, a tear-off type fastener, in which the pin is inserted through the cylindrical part, the pin includes a shaft part having a small-diameter part for breakage, the pin-gripping part has a plurality of gripping claws configured to grip the shaft part, and is coaxially held within the fastener-abutment part so as to be movable in the front-rear direction along the driving axis relative to the fastener-abutment part, the pin-gripping part being configured such that its gripping force of gripping the shaft part changes as the gripping claws move radially relative to the driving axis along with a movement of the pin-gripping part in the front-rear direction relative to the fastener-abutment part, the input-accepting part is configured to accept, as the setting information, setting information for an initial position of the pin-gripping part in the front-rear direction; as claimed in independent claim 3, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 3.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726